Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered May 1, 1989, convicting her of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People were improperly permitted to offer on rebuttal the testimony of a witness who impeached the defendant’s testimony on an issue that was allegedly collateral (see, People v Pavao, 59 NY2d 282, 288-289; People v Mills, 146 AD2d 810; People v Orse, 91 AD2d 1003). However, the defendant failed to object to that witness’s testimony on those grounds until after closing arguments were made, and thus failed to preserve the issue for appellate review (see, CPL 470.05 [2]). Also unpreserved for our review is the defendant’s contention that the prosecutor engaged in misconduct during the course of her summation (see, CPL 470.05 [2]). Under the circumstances of this case, we decline to review these issues in the exercise of our interest of justice jurisdiction. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.